

110 HR 3818 IH: Thomas Edison BULB Act
U.S. House of Representatives
2014-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3818IN THE HOUSE OF REPRESENTATIVESJanuary 8, 2014Mr. Duncan of South Carolina introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal certain amendments to the Energy Policy and Conservation Act with respect to lighting energy efficiency.1.Short titleThis Act may be cited as the Thomas Edison BULB Act.2.Lighting energy efficiency(a)In generalSubtitle B of title III of the Energy Independence and Security Act of 2007 (Public Law 110–140) is repealed.(b)ApplicationThe Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.) shall be applied and administered as if subtitle B of title III of the Energy Independence and Security Act of 2007 (and the amendments made by that subtitle) had not been enacted.